Citation Nr: 1541063	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder, claimed as breathing problems.

3.  Entitlement to service connection for a left knee disorder

4.  Entitlement to service connection for residuals of a nasal fracture.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1960 to August 1963.  Private treatment records dated from January 2007 to May 2013 have been associated with the claims file.  While the most recent statement of the case (dated in September 2012) does not include review of this evidence, in a July 2015 written statement, through the representative, the Veteran waived agency of original jurisdiction (AOJ) consideration of the additional evidence.  As such, the Board may consider the evidence in the first instance.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a respiratory disorder, a left knee disorder, and residuals of a nasal fracture are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran has claimed service connection for tinnitus.  Tinnitus, at a minimum where there is evidence of acoustic trauma, is an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271(2015).  However, as discussed below, the weight of the evidence is against a finding that the Veteran has a current diagnosis of tinnitus; therefore, there is no current disability to which the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) or the legal presumption of a disorder manifested to a degree of 10 percent disabling within one year from service separation of 38 C.F.R. § 3.307 could apply. 

The Veteran has also claimed service connection for tinnitus as secondary to service-connected bilateral hearing loss.  However, the weight of the evidence is against a finding that the Veteran has current tinnitus; therefore, there is no current disability that could be caused or aggravated by the bilateral hearing loss.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Next, the Veteran contends, in essence, that his claimed tinnitus is related to acoustic noise exposure during active service or, alternatively, the service-connected bilateral hearing loss.  In the October 2012 substantive appeal, he contended that tinnitus was caused by engine noise on the flight line during service.  In a July 2015 written statement, he maintained that there was a correlation between his hearing loss and tinnitus.  

In the February 2010 claim, the Veteran generally claimed that he had bilateral tinnitus.  In the October 2012 substantive appeal, he again generally referenced a tinnitus disability.  While tinnitus (ringing in the ears) is capable of lay observation, see Charles v. Principi, 16 Vet. App. 370, 374 (2002), the weight of the evidence is against a finding that the Veteran's general account of having tinnitus is credible. 

A January 2007 private audiologic report notes that the Veteran denied tinnitus.  An April 2011 private audiology note does not reflect that he reported tinnitus.  At the November 2011 VA audiology examination, he specifically denied ringing of the ears/tinnitus upon direct inquiry by the VA examiner.  He has specifically and repeatedly denied tinnitus or ringing in the ears in statements to health care providers.  The Board has weighed his statements that he has tinnitus and finds his statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  

For the reasons stated above, the Board finds that the weight of the evidence is against a finding of a current tinnitus disability.  Therefore, the preponderance of the evidence is against the claim for service connection for tinnitus and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, VA satisfied its duty to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice in March 2010, prior to the initial adjudication of the claim in November 2010.  He was notified of the evidence not of record that was necessary to substantiate the claim, VA and his respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claim.  First, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, a VA examination report, private treatment records, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  Specifically, the Veteran was provided with a VA examination (the report of which has been associated with the claims file) in November 2011.  The November 2011 examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to this claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted audiometric testing, and offered opinions with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  In sum, VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  


ORDER

Service connection for tinnitus is denied.


REMAND

On an April 2010 authorization and consent to release information (VA Form 21-4142), the Veteran indicated that his claimed in-service asbestos exposure and subsequent breathing difficulties had been verified at P.V. hospital several years prior.  With respect to other private treatment records identified by the Veteran on an April 2010 authorization, the RO made make two attempts to obtain these records and received no response; however, the first request was returned to sender as not deliverable based on an inadequate address and the second request appears (based on website information of the proper mailing address to obtain medical records from this facility) to have been sent to an incorrect address.   

With respect to service connection for residuals of a nasal fracture, the Veteran contends that he broke his nose during basic training and re-fractured his nose playing football during service.  On the July 1960 enlistment physical, the nose was noted as clinically normal and he denied nasal trouble on an associated report of medical history.  Only such conditions as are recorded in examination reports at entrance into service are to be considered as noted; therefore, a preexisting nose disability was not "noted" at service entrance.    

On the June 1963 service separation physical, the Veteran's nose was noted as clinically normal.  On an associated report of medical history, he endorsed nasal trouble.  The reviewing physician noted that the Veteran had fractured his nose as a child.

No VA or private medical opinion is of record with an opinion addressing the questions of (1) whether any of the Veteran's nasal fracture residuals clearly and unmistakably preexisted service and (2), if so, whether a preexisting nasal fracture was clearly and unmistakably not aggravated by service, or (3), if not, whether any currently diagnosed nasal disorder is related to active service.  A remand is required to obtain a medical opinion regarding this claim.  

Accordingly, the issues of service connection for a respiratory disorder, a left knee disorder, and residuals of a nasal fracture are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for respiratory, nasal, and left knee disorders (and not already of record).

Ask the Veteran to provide the copies of any private treatment records he has received with regard to the issues on appeal, or the appropriate authorizations so that the AOJ can obtain these records on his behalf, specifically those listed on the April 2010 authorizations.  All reasonable attempts should be made to obtain these records.  

2.  If any evidence is obtained indicating that the Veteran has a current diagnosed asbestos-related respiratory disorder, conduct the necessary development under the appropriate M21-1MR guidelines. 

3.  Schedule the Veteran for an examination to assist in determining the nature and etiology of any current residuals of a nasal fracture.  The claims folder should be made available to the examiner.  

The examiner should diagnose all nasal disabilities and then, based upon a review of all the record and should offer the following opinions with respect to each diagnosed disability: 

Did the any nasal disorder clearly and unmistakably exist prior to entrance into service?  The VA examiner should comment on the June 1963 report of medical history noting that the Veteran fractured his nose as a child. 

If it is the examiner's opinion that any nasal disability preexisted service, was the preexisting disorder clearly and unmistakably not aggravated (permanently worsened) during active service?  

If it is the examiner's opinion that any nasal disability did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent or greater probability) that each current disability was incurred in or caused by active service?

Please provide a rationale for any opinion offered.

4.  Then, readjudicate the issues on appeal.  If any of the issues remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


